         Case 18-51587         Doc 50       Filed 05/27/21          Entered 05/27/21 10:04:48       Page 1 of 1

                           United States Bankruptcy Court
                                       District of Connecticut
                                                                                                  Filed and Entered
                                                                                                      On Docket
                                                                                                    May 27, 2021


In re:
         Erica L. Garbatini                                                                 Case Number: 18−51587
         Debtor*                                                                            Chapter: 7




                         DEFICIENCY NOTICE REGARDING MOTIONS/APPLICATIONS


     Free Speech Systems, LLC, Interested Parties Infowars Health, LLC, Infowars, LLC, Alex E. Jones, Prison
Planet TV, LLC has filed a/an Motion to File Late Proof of Claim, ECF No. 48, not in compliance with the Federal
Rules of Bankruptcy Procedure and this Court's Local Rules of Bankruptcy Procedure, for the reason(s) indicated
below:

          D. Conn. Bankr. L.R. 9014−1:

          • Deficient Certificate of Service (Not in Compliance with Fed. R. Bankr. P. 7004).

               • Debtor(s) not served.

You may file an Amended Certificate of Service only if service was properly made on the same date as the original
motion/application. If service was made on a different date than the original motion, you must file an amended motion
consisting of the motion, notice of response date and certificate of service.

      Failure to correct and submit an amended motion/application or worksheet/cover sheet in compliance with this
Court's Local Rules and Federal Rules of Bankruptcy Procedure within five (5) business days from the date of this
notice will result in an order denying your motion/application.

     NOTE: Moving parties without an attorney have an additional three (3) days to correct and submit an amended
motion/application in compliance with this Court's Local Rules and the Federal Rules of Bankruptcy Procedure.

Official Bankruptcy Forms are available on our website www.ctb.uscourts.gov



Dated: May 27, 2021


                                                                                              Pietro Cicolini
                                                                                              Clerk of Court


United States Bankruptcy Court                                                      Tel. (203) 579−5808
District of Connecticut                                                             VCIS* (866) 222−8029
915 Lafayette Boulevard                                                             * Voice Case Information System
Bridgeport, CT 06604                                                                http://www.ctb.uscourts.gov
                                                                                    Form 160 − sr
*For the purposes of this notice, "Debtor" means "Debtors" where applicable.
